Case 2:18-cv-13969-L.]|\/|-RSW ECF No. 1 filed 12/20/18 Page|D.l Page 1 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
ALBERTO SPAGNUOLO,
Plaintiff,
Case No.18- GC
Hon.:
-vs.-
THE AUTO CLUB GROUP
d.b.a. AAA MICHIGAN,
Defendant.

 

MUSSIN & SCANLAND, PLLC
SCOTT P. MUSSIN (P66748)
BY: JERARD M. SCANLAND (P74992)
Attorneys for Plaintiff
13351 Reeck Court, Suite 5
Southgate, Michigan 48195
Phone: (734)-282-6037
Fax: (734)-447-5853
.IScan§and:‘c:z>milawoi"iices.coni
/

 

COMPLAINT AND JURY DEMAND

There is no other pending or resolved action
Within the jurisdiction of the civil division
of the F ederal District Court involvin ' the

  

 

parties-yth are the _` ` comp /;Hnt.
v/“§ERARD IYL S ANLAND f
// Auorney‘- Plaimiff
i_,/

COMES NOW THE, Plaintiff, ALBERTO SPAGNUOLO, through his attorneys the
law firm of MUSSIN & SCANLAND, PLLC and by attorney Jerard M. Scanland and in support

of Plaintiff’S Complaint And Jury Demand, States the following:

Case 2:18-cv-13969-L.]|\/|-RSW ECF No. 1 filed 12/20/18 Page|D.2 Page 2 of 12

Jurisdiction and Parties

1. This is an action for violations of the Family Medical Leave Act, Section 501 of the
Employee Retirement Security Income Act, Americans With Disabilities Aet, Title VII of the
Civil Rights Act of 1964, Retaliation in Violation of the Michigan Worker's Disability
Compensation Act, and violations of the Persons With Disabilities Civil Rights Act, and Elliott-
Larsen Civil Rights Act.

2. Plaintiffs claims arise out of his employment relationship With Defendant, The Auto
Club Group.

3. Plaintiff, Alberto Spagnuolo, (hereafter "Plaintiff") is a resident of Michigan and
resides Within the Eastern District of Michigan.

4. Defendant, The Auto Club Group is a Michigan corporation, licensed to do business
in the Eastern District of Michigan.

5. Plaintiff making a charge of discrimination With the Michigan Department Of Civil
Rights and not obtaining the relief sought, has filed the Within lawsuit

6. The events out of Which this controversy arose occurred in the Eastern District of
Michigan.

7. This Court has jurisdiction over this matter pursuant to 28 USC § 1331 and §1343,
and supplemental jurisdiction over the state law claims pursuant to 28 USC §1367.
Background Facts

8. Plaintiff began his employment With Defendant, The Auto Club Group
on February 12, 2007.

9. The Plaintiff held the position of CRM Implementation Specialists.

10. Plaintiffs performance Was at all times exemplary.

ll?a§e

Case 2:18-cv-13969-L.]|\/|-RSW ECF No. 1 filed 12/20/18 Page|D.S Page 3 of 12

ll. Despite his excellent performance, Defendant, The Auto Club Group created a hostile
environment for Plaintiff based on his disability.

12. The Plaintiff advised the Defendant he required intermittent medical leave due in
part, to his disability, which was Effective Disorder/Bipolar Disorder. As a result of his
disability, he was not able to work certain days.

13. Plaintiff continued to suffer, Plaintiff requested reasonable accommodation in

February for his disability.

14. Plaintiff’s accommodation included seeking a different position within the
Corporation.

15. Rather than acquiesced to Plaintiff’s request for reasonable accommodations,
laterally moving him within the corporation, the Defendant failed to provide the Plaintiff with a
different position within the corporation

16. The Plaintiff was discharged on August 3, 2018.

COUNT-I
VIOLATION OF THE FAMILY MEDICAL LEAVE ACT

l7. Plaintiff repeats and realleges the allegations set forth in paragraphs l through 16
above as if set forth in full herein.
18. Defendant is an employer covered by the Family and Medical Leave Act pursuant to

29 USC 2601 et seq.

19. In March of 201 8 through April 10th, Plaintiff was entitled to leave under the Family

and Medical Leave Act, pursuant to 29 CFR 825.114.
20. Defendant engaged in prohibited conduct under the FMLA by interfering with,

restraining or denying Plaintiffs' rights provided under the Act.

2|§3€§§§@

Case 2:18-cv-13969-L.]l\/|-RSW ECF No. 1 filed 12/20/18 Page|D.4 Page 4 of 12

21. Defendant’s actions foreclosed Plaintiffs rights under the FMLA, including but not
limited to the right to be returned to his position and the right to be free from having an increased
level of responsibility, however request for change in his current position was made, while
suffering from a chronic, debilitating condition for exercising his rights under the law.

22. Defendants' actions were intentional, with deliberate disregard for the rights and
sensibilities of the Plaintiff.

23. As a direct and proximate result of Defendant’s wrongful acts and omissions, Plaintiff
sustained loss of earnings and earning capacity; loss of fringe and pension benefits; suffered
mental anguish, physical and emotional distress; humiliation and embarrassment; loss of
professional reputation, and loss of the ordinary pleasures of everyday life, including the right to
pursue gainful employment of his choice.

WHEREFORE, Plaintiff prays for the following non-exhaustive relief, Compensatory
damages in whatever amount he is found to be entitled; Exemplary and punitive damages in
whatever amount he is found to be entitled; A judgment for lost wages and benefits, past and
future, in whatever amount he is found to be entitled; and, An award of interest, costs and

reasonable attorney fees.

COUNT-II
VIOLATION OF SECTION 501
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA}

24. Plaintiff repeats and realleges the allegations Set forth in paragraphs 1 through 23
above as if set forth in hill herein.
25. Plaintiff was at all times a participant or beneficiary, as that term is defined in

ERISA.

26. Defendants Were at all times an employer, as that term is defined in ERISA.

S|YQQQ

Case 2:18-cv-13969-L.]l\/|-RSW ECF No. 1 filed 12/20/18 Page|D.B Page 5 of 12

27. Under Section 501 of ERISA, 29 U.S.C. § 1140, an employer may not take an
adverse action against a participant or beneficiary for exercising any right to which she/he is
entitled under the provisions of an employee benefit plan for the purpose of interfering with
the attainment of any right to which such participant may become entitled under the plan.

28. Plaintiff was terminated, at least in part, in order to interfere with his rights under
Defendant’s employee benefit plan.

29. As a direct and proximate result of Defendants' wrongful acts and omissions, Plaintiff
has sustained injuries and damages including but not limited to, loss of earnings and earning
capacity; loss of career opportunities; loss of fringe and pension benefits; mental anguish,
physical and emotional distress; humiliation and embarrassment; loss of professional reputation;
and loss of the ordinary pleasures of everyday life, including the right to pursue the gainful
employment of his choice.

WHEREFORE, Plaintiff prays for the following non-exhaustive relief, Compensatory
damages in Whatever amount she is found to be entitled; Exemplary and punitive damages in
whatever amount she is found to be entitled; A judgment for lost wages and benefits, past and
future, in whatever amount she is found to be entitled; and, An award of interest, costs and

reasonable attorney fees.

COUNT-III
VIOLATION OF THE AMERICANS WITH DISABILITY ACT (ADA}

30. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 29

above as if set forth in full herein.

4|?§§@

Case 2:18-cv-13969-L.]l\/|-RSW ECF No. 1 filed 12/20/18 Page|D.€ Page 6 of 12

3 l. At all times material hereto, Plaintiff was an employee and Defendant his employer,
covered by and within the meaning of Title I of the Americans with Disabilities Act of 1990
(ADA), 42 USC 12111(5)(a)

32. At all times material hereto, Plaintiff was and is an individual with a disability within
the meaning of §3(2) of the ADA, 42 USC 12102(2).

33. Plaintiff is a qualified individual with a disability as that term is defined in the ADA,
42 USC12111(8).

34. Plaintiffs Effective Disorder/Bipolar Disorder is a mental impairment that
substantially limits one or more major life activities

35. Plaintiff has a record of a mental impairment that substantially limits one or more
major life activities.

36. Defendant Was made aware of Plaintiffs Ef`fective Disorder/Bipolar Disorder.

37. Defendant disregarded Plaintiffs Effective Disorder/Bipolar Disorder as a mental
impairment that substantially limited one or more major life activities

38. Plaintiff‘s disability, and/or record of a disability, and/or perceived disability Was a
factor that made a difference in Defendant’s decision to harass, demote, increase Plaintiff"s
responsibilities, and then terminate his employment

39. Plaintiff's disability, and/or record of a disability, and/or perceived disability was a
factor that made a difference in Defendant’s decision not to place him in another position.

40. Defendant was predisposed to discriminate on the basis of disability and/or record of
a disability and/or perceived disability and acted in accordance with that predisposition

4l. The actions of Defendant was intentional and willful, in deliberate disregard of and

with reckless indifference to the rights and sensibilities of Plaintiff.

S|Pa§e

Case 2:18-cv-13969-L.]l\/|-RSW ECF No. 1 filed 12/20/18 Page|D.? Page 7 of 12

42. As a direct and proximate result of Defendant’s violation of Plaintiffs rights as
alleged, Plaintiffs terms, conditions, and privileges of employment were adversely affected.

43. As a direct and proximate result of Defendants' wrongful acts and omissions, Plaintiff
has sustained injuries and damages including but not limited to, loss of earnings and earning
capacity; loss of career opportunities; loss of fringe and pension benefits; mental anguish,
physical and emotional distress; humiliation and embarrassment; loss of professional reputation;
and loss of the ordinary pleasures of everyday life, including the right to pursue the gainful
employment of his choice.

WHEREFORE, Plaintiff prays for the following non-exhaustive relief`, Compensatory
damages in whatever amount he is found to be entitled; Exemplary and punitive damages in
whatever amount he is found to be entitled; A judgment for lost wages and benefits, past and
future, in whatever amount she is found to be entitled_; and, An award of interest, costs and

reasonable attorney fees.

COUNT-IV
VIOLATION OF TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964

44. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 43
above as if set forth in full herein.

45. At all relevant times, Plaintiff was an employee and Defendant was his employer
within the meanings set forth in the Title VII of the Civil Rights Act of 1964, as amended, 482
USC '2000e, et seq.

46. Plaintiff is a member of a protected class; he is a forty-eight year old individual who

suffers from Effective Disorder/Bipolar Disorder.

6|?3§&

Case 2:18-cv-13969-L.]l\/|-RSW ECF No. 1 filed 12/20/18 Page|D.S Page 8 of 12

47. At all times, Plaintiff performed his job duties in a manner that was satisfactory or
better.

48. Defendant’s treatment of Plaintiff, as described above, was based, at least in part, on
the unlawful consideration of his sex/gender/disability.

49. Defendant, its agents, representatives and employees, was predisposed to discriminate
on the basis of sex/gender/disability and acted in accordance with that predisposition

50. Defendant, its agents, representatives and employees, treated similarly situated
employees more favorably than Plaintiff, in the terms, conditions and/or benefits of employment

51. Defendant, its agents, representatives and employees, created a hostile and degrading
environment towards older employees, based, at least in part, on his disability.

52. The actions of Defendant and its agents were willful, intentional, in deliberate
disregard of and with reckless indifference to the rights and sensibilities of Plaintiff.

53. As a direct and proximate result of Defendant’s wrongful acts and omissions, Plaintiff
has sustained injuries and damages including but not limited to, loss of earnings and earning
capacity; loss of career opportunities; loss of fringe and pension benefits; mental anguish,
physical and emotional distress; humiliation and embarrassment; loss of professional reputation;
and loss of the ordinary pleasures of everyday life, including the right to pursue the gainful
employment of his choice.

WHEREFORE, Plaintiff prays for the following non-exhaustive relief, Compensatory
damages in whatever amount he is found to be entitled; Exemplary and punitive damages in
whatever amount he is found to be entitled; A judgment for lost wages and benefits, past and
future, in whatever amount she is found to be entitled; and, An award of interest, costs and

reasonable attorney fees.

7|§a§e

Case 2:18-cv-13969-L.]l\/|-RSW ECF No. 1 filed 12/20/18 Page|D.Q Page 9 of 12

COUNT-VI
PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

54. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 53
above as if set forth in full herein

55. Plaintiff had a severe and disabling condition known as Effective Disorder/Bipolar
Disorder, a covered disability under the act, was perceived as having a disability and/or had a
record of having a disability.

5 6. Plaintiffs disability affected his ability to engage in one or more major life activities

57. Plaintiff was/is qualified for his former position

58 . Plaintiffs disability did not affect his ability to perform the essential functions of his
job.

5 9. Defendant discriminated against Plaintiff by refusing to reasonably accommodate
Plaintiffs disability, by harassing and retaliating against him, by creating a hostile environment,
demoting and terminating her because of her disability.

60. As a further direct and proximate result of Defendant’s wrongful acts, Plaintiff has
sustained injuries and damages including but not limited to: loss of earnings and earning
capacity; loss of career opportunities; loss of fringe and pension benefits; mental anguish;
physical and emotional distress; humiliation and embarrassment; loss of professional reputation;
and loss of the ordinary pleasures of everyday life, including the right to pursue gainiiil
employment of his choice.

WHEREFORE, Plaintiff prays for the following non-exhaustive relief, Compensatory
damages in whatever amount he is found to be entitled; Exemplary and punitive damages in

whatever amount he is found to be entitled; A judgment for lost wages and benefits, past and

S|Pa§e

CaSe 2218-CV-13969-L.]l\/|-RSW ECF NO. 1 filed 12/20/18 Page|D.lO Page 10 Of 12

iilture, in whatever amount she is found to be entitled; and, An award of interest, costs and

reasonable attorney fees.

COUNT-VII
VIOLATION OF ELLIOTT LARSEN CIVIL RIGHTS ACT

61. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 60
above as if set forth in full herein

62. At all times material hereto, Defendant’s was Plaintiff`s employer and Plaintiff was
an employee covered by and within the meaning of the Elliott-Larsen Civil Rights Act
MCL§3 7.2101, et seq. 100. As Plaintiffs employer, Defendants had a duty to refrain from
discriminating against Plaintiff on the basis of sex/gender/disability. MCLA §37.2202.

63. Plaintiff is a member of a protected class; he is a forty-eight-year-old individual who
suffers from Effective Disorder/Bipolar Disorder.

64. Defendant’s harassment, demotion, increase in Plaintiff’s responsibilities and
termination of Plaintiff as described above, were based, at least'in part, on the unlawful
consideration of his sex/gender/disability.

65. Defendant, its agents, representatives and employees, was predisposed to discriminate
on the basis of sex/gender/disability and acted in accordance with that predisposition

66. Defendant treated similarly situated employees more favorably than Plaintiff, in the
terms, conditions and/or benefits of employment

67. Defendant created a hostile and degrading environment towards those working in the
secretarial/administrative assistant function, based, at least in part, on their gender.

68. The actions of Defendant, its agents, representatives and employees, were intentional,

in deliberate disregard of and with reckless indifference to the rights and sensibilities of Plaintiff.

9|§5,3§.§<~3

CaSe 2218-CV-13969-L.]l\/|-RSW ECF NO. 1 filed 12/20/18 Page|D.ll Page 11 Of 12

69. As a direct and proximate result of Defendants’ wrongful acts and omissions, Plaintiff
has sustained injuries and damages including but not limited to, loss of eamings and earning
capacity; loss of career opportunities; loss of fringe and pension benefits; mental anguish,
physical and emotional distress; humiliation and embarrassment; loss of professional reputation;
and loss of the ordinary pleasures of everyday life, including the right to pursue the gainful
employment of his choice.

RELIEF REOUESTED

For all of the foregoing reasons, Plaintiff, ALBERTO SPAGNUOLO, demands

judgment against Defendant as follows:
LEGAL RELIEF

1. Compensatory damages in whatever amount he is found to be entitled;

2. Exemplary and punitive damages in whatever amount he is found to be entitled;

3. A judgment for lost wages and benefits, past and future, in whatever amount he is

found to be entitled; and,

4. An award of interest, costs and reasonable attorney fees.

E§ QUITABLE RELIEF

1. An order out of this Court reinstating Plaintiff to the position he would have held had

there been no wrongdoing by Defendant;

2. An injunction out of this Court prohibiting any further acts of discrimination or

retaliation;

3. An award of interest, costs and reasonable attorney fees; and,

10|§~`>';~§;';<2

CaSe 2218-CV-13969-L.]l\/|-RSW ECF NO. 1 filed 12/20/18 Page|D.12 Page 12 Of 12

4. Whatever other equitable relief appears appropriate at the time of final judgment

Dated: December 20, 2018 Respectfully Submitted,

MUSSIN & SCANLAND, PLLC

;QZ/

By:/ A’RD M. SCAN AND (P74992)."
Attorneys for _Plai iff
13351 Reeck/ _ uri, suite 5
Southgate, Michigan 48195
Phone: (734)-282-6037
Fax: (734)-447-5853
JScaniandi'"riizmilawofi:icescorn

 

MMM
The Plaintiff, ALBERTO SPAGNUOLO, by his attorney the law firm of MUS SIN &
SCANLAND, hereby makes a demand for a trial by jury.

Dated: December 20, 2018 Respectfully Submitted,

MUSSIN & SCANLAND, PLLC

{f“' (7 ,L/i _ v/'C=>%
VRARD M. sCA.NL D (P74992)
Attomeys for Plainti "

13351 Reeck CoL , Suite 5
Southgate, Michigan 48195
Phone: (734)-282-6037

Fax: (734)-447-5853
.iSean§,aii.tii'£_`i€emilawoffices.com

    

'11“| §§ s §§

